

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE LAW, AND MAY
NOT BE SOLD, OFFERED FOR SALE, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE, OR FOREIGN SECURITIES LAWS COVERING ANY
SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
CONVERTIBLE PROMISSORY NOTE
 
$350,000.00
November 24, 2009
 
Rochester, New York

 
FOR VALUE RECEIVED, SECUPRINT INC. (“Secuprint,”, the “Borrower”),.promises to
pay to Congregation Noam Elimelech  (the “Lender”), or to its order, the
principal sum of $350,000 (the “Principal Amount”), of which can be paid by the
Optional Conversion of such amount into up to 218,750 shares of common stock,
together with interest in arrears on the unpaid principal balance from time to
time outstanding from the date hereof until the entire principal amount due
hereunder is paid in full at the rate(s) provided below.
 
1.           Maturity. The aggregate Outstanding Principal Amount, together with
all accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events, the “Maturity
Date”): (i) November 24, 2012 (the “Scheduled Maturity Date”) and (ii) the
acceleration of this Note upon the occurrence of an Event of Default.
 
2.           Interest. Interest shall accrue on the then outstanding principal
balance of this Note at a fixed interest rate per annum equal to 10%. Accrued
interest shall be payable in cash in arrears on the last day of each calendar
quarter commencing on December 31, 2009, until the outstanding principal balance
is paid in full. If at any time the principal balance of this Note shall be paid
in full, then all accrued interest shall be payable at the time of such
principal payment.


3. Conversion.
 
3.1. Optional Conversion. At anytime during the term of the Note,  the
outstanding principal balance of this Note may,  at the sole option of the
Lender, be converted, in whole or in part, into fully paid and non-assessable
shares of Document Security Systems, Inc.’s common stock, par value $0.02 per
share (the “Common Stock”), at a conversion price equal to $1.60 per share (the
“Conversion Price”), subject to adjustment as set forth herein.  Conversions can
only be made in minimum increments of $25,000.
 
3.2. Mechanics of Conversion. The Lender shall notify the Borrower of its
election to convert all or part of this Note in accordance with Section 2.1. The
Borrower shall, as soon as practicable but in no event later than seven days
following its receipt of such notice, issue and deliver to Lender a certificate
or certificates for the number of shares of Common Stock to which such holder
shall be entitled, together with cash in lieu of any fractional share in
accordance with Section 2.3. This Note shall be deemed to have been converted
and a certificate or certificates for shares of Common Stock shall be deemed to
have been issued, and the Lender or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes as of the date said notice is received by the Borrower. If this Note
shall have been converted in part, the Borrower shall, at the time of delivery
of said certificate or certificates, deliver to the Holder a new Note evidencing
the remaining outstanding principal balance of this Note, which new Note shall
in all other respects be identical with this Note. Upon conversion of this Note
in full, this Note shall no longer be deemed to be outstanding and all rights
with respect to this Note shall immediately cease and terminate on such
conversion date, except only the right of the Holder to receive the shares of
Common Stock to which it is entitled as a result of the conversion.

 
 

--------------------------------------------------------------------------------

 
 
3.3. Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
holder would otherwise be entitled, the Borrower shall pay cash equal to such
fraction multiplied by the Conversion Price.
 
3.4. Subdivision or Combination of Common Stock. If Document Security Systems at
any time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced, and if Document Security Systems at any time
combines (by reverse stock split, recapitalization or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination will be proportionately increased.
 
3.5. Merger, Consolidation or Sale of Assets. If there shall be a merger or
consolidation of Document Security Systems with or into another corporation
(other than a merger or reorganization involving only a change in the state of
incorporation of Document Security Systems), or the sale of all or substantially
all of Document Security Systems’s capital stock or assets to any other person,
then as a part of such transaction, provision shall be made so that the Lender
hereof shall thereafter be entitled to receive the number of shares of stock or
other securities or property of Document Security Systems or of the successor
corporation resulting from the merger, consolidation or sale, to which the
Lender would have been entitled if the Lender had converted this Note
immediately prior thereto.


3.6. Notice of Adjustment to Conversion Price. Upon any adjustment or other
change relating to the Conversion Price or the securities issuable upon the
conversion of this Note, then, and in each such case, the Borrower shall give
written notice thereof, which notice shall state the Conversion Price resulting
from such adjustment and the increase or decrease in the number or other
denominations of securities issuable at such price upon the conversion of this
Note setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based.
 
3.7. Reservation of Shares. Document Security Systems covenants that it will at
all times until this Note is paid or converted in full under the terms hereof
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of issue upon conversion of this Note, such number of
shares of Common Stock as shall then be issuable upon the conversion of this
Note.
 
3.8. Notice to Allow Conversion. If (A) Document Security Systems shall declare
a dividend (or any other distribution in whatever form) on the Common Stock,
(B) Document Security Systems shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) Document Security Systems shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of Document Security Systems shall
be required in connection with any reclassification of the Common Stock, any
consolidation or merger to which Document Security Systems is a party, any sale
or transfer of all or substantially all of the assets of Document Security
Systems, of any compulsory share exchange whereby the Common Stock is converted
into other securities, cash or property or (E) Document Security Systems shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of Document Security Systems, then, in each case, Document Security
Systems shall deliver to the Holder, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange. The Holder is entitled
to convert this Note during the 20-day period commencing on the date of such
notice through the effective date of the event triggering such notice.

 
 

--------------------------------------------------------------------------------

 
 
4. Optional Borrower Redemption. At any time on or before November 24, 2012, the
Borrower shall have the right to redeem all of the then outstanding principal of
this Note for a price equal to the outstanding principal amount plus all accrued
and unpaid interest.   Lender has 72 hours upon notification to elect to convert
the shares.


5.           Usury.  All agreements between the Borrower and the Lender are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the indebtedness evidenced hereby exceed the
maximum permissible amount under applicable law. If, from any circumstance
whatsoever, fulfillment of any provision hereof at the time performance of such
provision shall be due shall involve transcending the limit of validity
prescribed by law, the obligation to be fulfilled shall automatically be reduced
to the limit of such validity, and if from any circumstances the Lender should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest,
and, if the principal amount of this Note has been paid in full, shall be
refunded to the Borrower.
 
6.           Late Charge.  If an interest payment is not received within ten
days of its due date, Borrower shall pay a late charge equal to twenty-five
percent (25%) of the delinquent amount; any excess collected by mistake shall be
refunded on request, and each such late charge shall be separately charged and
collected by the Lender.  Payments may be applied in any order in the sole
discretion of the Lender but prior to demand, shall be applied first to past due
interest, expenses and late charges, then to scheduled principal payments, if
any, which are past due, then to current interest, expenses and late charges,
and last to remaining principal.


7.           Collateral. Upon the use of proceeds from this Note and the
proceeds from the Promissory Note between Secuprint, Inc and Mayer Laufer, dated
November 24, 2009, for the payment in full of the Secured Promissory Note
between Baum Capital  Investments and Secuprint dated December 18, 2008, this
Note along with the Promissory Note, each with equal rights pari pasu, is
secured by all of the assets of Secuprint, subject to certain default provisions
of equipment leases held by Secuprint with Baum Capital Investments, which
provide Baum Capital Investments with the right of recovery for rents due under
the equipment leases in excess of equipment value in the event of default.

 
8.           Replacement of Note. If this Note is mutilated, lost, stolen or
destroyed, the Borrower shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Note, a new Note, but only upon receipt of evidence reasonably
satisfactory to the Borrower of such loss, theft or destruction and customary
and reasonable bond or indemnity, if requested.


9.           Events of Default.  The following constitute an event of default
(“Event of Default”):


a.           Borrower fails to pay any of its material liabilities, obligations,
and indebtedness to Lender of any and every kind and nature, whether heretofore,
now or hereafter owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired, or owing, whether primary, secondary, direct,
contingent, fixed or otherwise whether arising under or in accordance with the
Transaction Documents or otherwise when due and said failure continues for a
period of ten (10) days;


d.           Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements contained in this Note;


e.           Any warranty or representation now or hereafter made by the
Borrower in connection with this Note is untrue or incorrect in any material
respect, or any schedule, certificate, statement, report, financial data,
notice, or writing furnished at any time by the Borrower to the Lender is untrue
or incorrect in any material respect, on the date as of which the facts set
forth therein are stated or certified;

 
 

--------------------------------------------------------------------------------

 


f.           A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
against Borrower which is not dismissed within sixty (60) days of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or the Borrower makes an assignment for the benefit of creditors or
Borrower takes any corporate action to authorize any of the foregoing;


g.           Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;


h.           Borrower becomes insolvent or fails generally to pay its debts as
they become due, and said failure continues for a period of thirty (30) days
after written notice of same from the Lender to the Borrower;



10.           Purpose.  The Loan proceeds shall be used for the business purpose
of payment in full of Secuprint’s Secured Promissory Note with Baum Capital
Investments dated December 18, 2008
 
11.           Miscellaneous.


a.           Authority and Enforceability; Etc. The Borrower hereby represents
and warrants to the Lender that:


i.           it has full power and authority and has taken or shall take all
required corporate and other action necessary to permit it to execute, deliver,
and perform all of its obligations contained in this Note, the Security
Agreement, and any other documents or instruments delivered in connection
herewith, and to borrow hereunder, and such actions to the best of its knowledge
will not violate any provision of law applicable to, or the organizational
documents of, the Borrower, or result in the breach of or constitute a default
under any material agreement or instrument to which the Borrower is a party or
by which it is bound, which default has not been waived in writing on or prior
to the date hereof;


ii.           this Note has been duly authorized and validly executed by and is
the valid and binding obligation of the Borrower enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other laws affecting creditors’ rights and remedies
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);


iii.           neither the execution and delivery by the Borrower of this Note,
nor the performance by the Borrower of its obligations hereunder, requires the
consent, approval or authorization of any person or governmental authority,
which consent, approval, or authorization has not been obtained; and
 
b.           Notices. All notices to any party required or permitted hereunder
shall be in writing and shall be sent to the address or facsimile number set
forth for such party as follows:


i.            If to the Lender:


Congregation Noam Elimelech
Mayer Laufer, President
5907 14th Avenue
Brooklyn, NY 11219

 
ii.           If to Document Security Systems, Inc.:

 
 

--------------------------------------------------------------------------------

 


Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Attention: Chief Financial Officer 
 
ii          If to Secuprint:


Secuprint Inc.
c/o Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Attention: Vice President of Finance 


Any such notice shall be deemed effectively given (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one day after deposit with a
recognized national overnight courier, specifying next day delivery, or two days
after deposit with a recognized international overnight courier, specifying two
day delivery, in each case with written verification of receipt.

 
c.           Waiver. No failure to exercise, and no delay in exercising, on the
part of the Lender, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.
 
d.           Amendments. Any term, covenant, or condition of this Note may be
amended or waived only by written consent of the Borrower and the Lender.
 
e.           Expenses. Any reasonable expense incurred by the Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the administration, or enforcement of this Note and any other document
executed by the Borrower in connection with the obligations of Borrower
hereunder or any amendment hereto or thereto, or the exercise of any right or
remedy upon the occurrence of an Event of Default, including, without
limitation, the recording and filing fees to perfect the liens granted under the
Security Agreement and the costs of collection and reasonable attorneys’ fees
and expenses, shall be paid by the Borrower within 15 days of receiving written
notice thereof from the Lender. Any such expense incurred by the Lender and not
timely paid by the Borrower shall be added to the other obligations hereunder
and shall earn interest at the same rate per annum as the principal hereunder.
 
f.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict or choice of laws principles.
 
g.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. This Note shall not be assignable by any Lender
without the prior written consent of the Borrower, provided that the Lender may
assign or transfer any of its rights, privileges, or obligations set forth in,
arising under, or created by this Agreement to any entity controlled by,
controlling or under common control with the Lender. The Borrower may not assign
this Note without prior written consent of the Lender, provided that the
Borrower may assign this Note to any successor of all or substantially all of
its assets or business, or any entity surviving the merger, combination or
consolidation with the Borrower.
 
h.           Entire Agreement. This Note and any other agreement or instrument
entered into in connection herewith contains the entire agreement of the
Borrower and the Lender with respect to the subject matter hereof.

 
 

--------------------------------------------------------------------------------

 
 
i.           Confidentiality. In addition to separate confidentiality agreement,
if any, the Lender will at all times keep confidential and not divulge, use or
make accessible to anyone the terms and conditions of this Agreement and the
transactions described herein, and any non-public material information
concerning or relating to the business or financial affairs of the Borrower to
which such party has been or will become privy relating to this Agreement,
except to its employees and advisors in such capacity, as required to perform
its obligations hereunder, if required by law or rules of a stock exchange on
which its or its parent’s securities are listed, or with the prior written
consent of the Borrower.


[The remainder of this page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative as of the day and year first above written.
  
SECUPRINT INC.
   
   
By:  
   
Name: Patrick White
Title: Chief Executive Officer



DOCUMENT SECURITY SYSTEMS, INC.
   
   
By:  
   
Name: Patrick White
Title: Chief Executive Officer



CONGREGATION NOAM ELIMELECH
   
   
By:  
   
Name: Mayer Laufer
Title: President

 
 
 

--------------------------------------------------------------------------------

 